COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00317-CR


James Haas                                §   From the 362nd District Court

                                          §   of Denton County (F-2008-0118-D)

v.                                        §   January 31, 2013

                                          §   Opinion by Justice Dauphinot

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By_________________________________
                                         Justice Lee Ann Dauphinot
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00316-CR
                              NO. 02-11-00317-CR


JAMES HAAS                                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant James Haas appeals the trial court’s revocation of his deferred

adjudication community supervision and decision to adjudicate his guilt in each

case. Because the trial court did not abuse its discretion by revoking Appellant’s

community supervision or by adjudicating his guilt, we affirm the trial court’s

judgments.

      1
       See Tex. R. App. P. 47.4.


                                         2
      In April 2008, Appellant James Haas received deferred adjudication

community supervision on charges of tampering with physical evidence and

possession of less than one gram of methamphetamine with intent to deliver. His

conditions of community supervision included committing no new criminal

offenses and paying a monthly supervision fee, a fine, court costs, restitution,

and a one-time fee to the district clerk.

      On January 28, 2010, the State filed a petition to proceed to adjudication in

each case. The petitions, as later amended, asserted that Appellant had failed to

make the required payments and had committed three new offenses: an October

31, 2009 offense of possession of a controlled substance in the amount of less

than one gram; a February 16, 2010 offense of possession of a controlled

substance in the amount of more than one gram but less than four grams; and

fleeing from an officer with a vehicle.

      The trial court held a hearing on the petitions to adjudicate, at which

Appellant pled not true to the allegations of fleeing from an officer and the

October 2009 possession of a controlled substance offense. Appellant pled true

to all other allegations.

      Denton County community supervision officer Rhett Wallace testified at the

June 2011 hearing that Appellant had not made any of his payments for almost

two years. The State introduced into evidence and the trial court admitted a

judgment against Appellant for the February 16, 2010 possession of a controlled

substance offense. Appellant admitted that he had been arrested on that charge


                                            3
and had pled guilty. He stated, however, that the drugs had been planted in his

car by his girlfriend.

       Appellant also acknowledged that he had been arrested in October 2009

for possession of a controlled substance, but he was not indicted for that offense

because a drug test indicated that the substance was not a drug. The State

abandoned that allegation toward the end of the hearing.

       Appellant further acknowledged that he had been arrested on August 23,

2010, for fleeing from a police officer after he ran from an officer who had asked

for his driver’s license. But Appellant testified that he had only run to hide in a

nearby shed because the police officer was the boyfriend of a woman that

Appellant formerly dated, and he was afraid for his safety.

       The trial court found all allegations to be true except the allegation

concerning the October 2009 possession offense. The trial court adjudicated

Appellant guilty, revoked his community supervision, and sentenced him to six

years’ confinement in prison on the tampering with evidence charge and twenty

months’ confinement in a state jail facility for the possession of a controlled

substance charge. Appellant now appeals.

       In a single point, Appellant argues that the trial court erred by revoking his

community supervision in each case in that the merits of the State’s petitions to

proceed to adjudication were determined under a burden of proof other than

beyond a reasonable doubt. The State responds that Appellant did not preserve

his complaint below. The State is correct that Appellant did not raise the issue of


                                          4
the higher burden of proof in the trial court. Generally, to preserve a complaint

for our review, a party must have presented to the trial court a timely request,

objection, or motion that states the specific grounds for the desired ruling if they

are not apparent from the context of the request, objection, or motion. 2 Further,

the trial court must have ruled on the request, objection, or motion, either

expressly or implicitly, or the complaining party must have objected to the trial

court’s refusal to rule.3

      To the extent, however, that Appellant complains that the evidence was

not sufficient to sustain what he considers the appropriate burden of proof,

sufficiency of the evidence may be raised for the first time on appeal. 4 The

burden of proof in a community supervision revocation is by a preponderance of

the evidence.5     Appellant invites us to reverse the Texas Court of Criminal

Appeals and to declare that the appropriate burden of proof in a community

supervision revocation case is proof beyond a reasonable doubt. But this court is



      2
       Tex. R. App. P. 33.1(a)(1); Clark v. State, 365 S.W.3d 333, 339 (Tex.
Crim. App. 2012); Clay v. State, 361 S.W.3d 762, 765 (Tex. App.—Fort Worth
2012, no pet.).
      3
       Tex. R. App. P. 33.1(a)(2); Pena v. State, 353 S.W.3d 797, 807 (Tex.
Crim. App. 2011).
      4
       Moff v. State, 131 S.W.3d 485, 489 (Tex. Crim. App. 2004); see Moore v.
State, 371 S.W.3d 221, 226–27 (Tex. Crim. App. 2012) (holding challenge to
cumulation order not forfeited for failure to raise at trial).
      5
      Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006) (citing
Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)).


                                         5
bound by the precedent of the Texas Court of Criminal Appeals and has no

authority to disregard or overrule that binding precedent.6

      Appellant entered a plea of not true to the allegations that he committed

the offenses of fleeing from an officer with a vehicle and of possession of a

controlled substance of more than one gram in October 2009. But he pled true to

the allegation that he possessed a controlled substance in an amount of more

than one gram but less than four grams in February 2010, and he also pled true

to the allegations that he failed to pay fees, costs, and restitution. A plea of true

to a single violation, standing alone, is sufficient to support revocation. 7 The trial

court, therefore, did not abuse its discretion by revoking Appellant’s deferred

adjudication community supervision in either case.            We therefore overrule

Appellant’s sole point on appeal in each case.




      6
       Hailey v. State, No. 02-10-00247-CR, 2012 WL 4936655, at *25 (Tex.
App.—Fort Worth Oct. 18, 2012, pet. filed); Sierra v. State, 157 S.W.3d 52, 60
(Tex. App.—Fort Worth 2004), aff’d, 218 S.W.3d 85, 88 (Tex. Crim. App. 2007).
      7
      Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980);
Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).


                                          6
      Having overruled Appellant’s sole point, we affirm the trial court’s

judgments.




                                             LEE ANN DAUPHINOT
                                             JUSTICE

PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 31, 2013




                                    7